— Appeal from an order of the Supreme Court, Livingston County (Thomas M. Van Strydonck, J), entered March 24, 2009 in an action for personal injury and wrongful death. The order granted the motion of defendants Erie Coach Lines Company, Coach Canada, Inc., Trentway-Wagar, Inc., and Ryan A. Comfort for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs.
*1590Same memorandum as in Butler v Stagecoach Group, PLC (72 AD3d 1581 [2010]). Present — Scudder, P.J., Martoche, Green and Gorski, JJ.